—In an action to recover damages for personal injuries, the defendant Cesar Romero appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated December 8, 1997, which granted the motion of the defendants Jeffrey Santangelo and Rex Art Manufacturing Corp. and the plaintiff’s cross motion to strike his answer for failure to appear at a court-ordered examination before trial unless he appeared for a deposition on January 20, 1998.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its discretion in conditionally granting the motion and cross motion to strike the appellant’s answer since the appellant has disappeared or made himself unavailable for scheduled examinations before trial (see, Cavallino v Sonsky, 251 AD2d 361; Dash *506v DK Tr., 239 AD2d 313; Rowe v Lee Gee Sook, 224 AD2d 404; Boera v Batz, 236 AD2d 349; Spataro v Ervin, 186 AD2d 793). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.